



Exhibit 10.9


EXECUTIVE SEVERANCE PLAN
(amended and restated effective April 25, 2017)


1.    GENERAL POLICY.


In order to attract and retain the appropriate level of talent for its executive
positions, The Scotts Company LLC and its Affiliates (the “Company”) will
provide Severance Benefits, as defined below, to Executives in the event that
their employment is terminated without Cause in accordance with the terms of
this Executive Severance Plan, which was most recently restated effective April
25, 2017 (the “Plan”).


2.    ELIGIBLE PARTICIPANTS.


2.1.    Designation of Eligibility. The Board of Directors of the Scotts
Miracle-Gro Company (the “Board”) or the Compensation and Organization Committee
of the Board (the “Committee”) shall determine whether an associate is initially
eligible, whether that associate retains that eligibility to receive Severance
Benefits under this Plan and the level of Severance Benefits to which that
associate may become entitled as provided herein. Eligibility decisions shall be
made by official action of the Board or the Committee, or the individual or
committee to whom a delegation is made by the Board or the Committee. Eligible
associates shall include only those associates employed at the Company or any
domestic Affiliate and shall be called “Executives” for the purposes of this
Plan. An Executive designated as eligible will be informed in writing and asked
to sign a “Participation Agreement,” in the form specified by the Company, and
Executives who thereafter become ineligible shall likewise be informed in
writing and the Participation Agreement shall then be null and void. Subject to
paragraphs 2.2 and 2.3, Eligibility shall be effective on the date established
in the official eligibility decision. If an Executive is notified of
ineligibility or termination of the Plan, such notice shall be effective on the
first anniversary of the date that the Executive is notified of that decision.
Each Executive must acknowledge, by executing the Participation Agreement, that
this Plan supersedes any prior agreement, arrangement, plan or program for the
payment of severance, salary continuation or the provision of other severance
benefits, as well the Executive’s acceptance of the authority of the Board and
the Committee under Article 4.


2.2.    Notice of Eligibility. Except as otherwise specifically provided in a
Participation Agreement, an Executive is eligible for Severance Benefits under
this Plan only if the Executive receives a Notice of Termination from the
Company. “Notice of Termination” means a written notice expressly stating the
Company’s decision to terminate the Executive’s employment without Cause.


2.3.    Acknowledgment, Release, and Post-Employment Obligations. Executives are
eligible for Severance Benefits under this Plan only if, (i) within sixty days
after the Effective Date of Termination, or such later date as is permitted by
law for signing and revocation, but not in excess of seventy days, they have
signed and not revoked a release agreement approved by the Company and effective
after the Effective Date of Termination





--------------------------------------------------------------------------------




(a “Release”), and (ii) they agree to be bound by a separate confidentiality,
noncompetition, and nonsolicitation agreement, similar arrangements, and all
other post-employment obligations under any Company policy with post-employment
obligations (“Post-Employment Obligations”). An Executive must also acknowledge
in the Participation Agreement that the Severance Benefits must be repaid, and
the payment of any future Severance Benefits, if any, will cease in the event
that the Company determines in its sole discretion that the Executive has
breached any Post-Employment Obligations.


2.4.    Release. The Company shall provide a Release to the Executive on or
shortly after the Effective Date of Termination, and the Executive may execute
the Release during the time period permitted by applicable law. After the
execution of the Release, without revocation, and the Company makes the payments
referred to in Article 3, the Company shall have no further obligations under
this Plan to the Executive. Except for any payments made under this Plan, the
Company shall have no further severance obligations to the Executive, whether
under another agreement or plan, and no additional severance will be payable in
connection with the Executive’s termination of employment.


3.    SEVERANCE BENEFITS. Provided that the conditions of Section 2 are
satisfied, an Executive shall be entitled to receive the payments and benefits
specified in the Participation Agreement or as otherwise specified below
(“Severance Benefits”). Unless otherwise specified in a Participation Agreement,
payments, in accordance with the Company’s normal payroll processes and
withholding practices, shall commence within sixty days after the Effective Date
of Termination, or such later date as is permitted by law for signing and
revoking the Release, but not in excess of seventy days. For the purposes of the
Plan and except as specified in the Participation Agreement (although not
relevant to every Executive) the following terms have the indicated meaning:


3.1.    Base Salary. “Base Salary” means the salary of record for the Executive
on the Effective Date of Termination in United States dollars as annual salary
excluding all other amounts received, including under incentive or other bonus
plans, whether or not deferred.


3.2.    Target Bonus Opportunity. “Target Bonus Opportunity” means, for any
fiscal year/performance period, the amount of money determined by multiplying
the Executive’s target bonus percentage with respect to his or her annual bonus
award by the Executive’s Base Salary. For example, if the Executive’s Base
Salary is $100,000.00 and the Executive’s target bonus percentage with respect
to his or her annual bonus award is 25%, then the Executive’s Target Bonus
Opportunity is $25,000.00.


3.3.    Prorated Annual Bonus Award. “Prorated Annual Bonus Award” means, for
any fiscal year/performance period, the annual bonus award that the Executive
would have received had the Executive remained employed for the entire fiscal
year/performance period, but prorated based on the actual salary (excluding all
other amounts received, including under incentive or other bonus plans, whether
or not deferred) paid to the Executive


2



--------------------------------------------------------------------------------




during such fiscal year/performance period for services rendered through the
Effective Date of Termination.


3.4.    Benefits and Benefits Offset Payment. An Executive may be eligible to
elect COBRA continuation benefits as to medical, dental, and vision insurance
benefits, and participation in the Employee Assistance Program as provided by
applicable law and the applicable plan. At the time payment is made, pursuant to
the first paragraph of this Section 3, the Company shall also pay Executive, an
amount equal to the excess of the then COBRA premium charged by the Company to
terminated employees, as in effect from time to time, over the premium for such
benefits charged to active employees, applicable to the benefits for which
Executive was actively participating at the Effective Date of Termination (a
“Benefits Offset Payment”). This Benefits Offset Payment will be made for each
month starting with the month following the Effective Date of Termination for
the length of the “Severance Period,” as set forth in the Participation
Agreement.


3.5.    Outplacement Payment. In order to assist the Executive with his or her
transition, the Executive shall be entitled to receive outplacement services at
the level in place under the Company’s outplacement program in effect on the
Effective Date of Termination.


3.6.    Vested Benefits. All other benefits to which the Executive has a vested
right, as of the Effective Date of Termination, shall be paid or provided
according to the provisions of the governing plan or program.


3.7.    Changes in Benefits. Any change to this Plan that alters the Severance
Benefits described in this Section 3 or in the Participation Agreement shall
take effect one year after that change is adopted by official action of the
Board or the Committee. The previous sentence notwithstanding, this Plan may be
modified and altered at any time in order to comply with applicable laws
including tax or securities laws.


3.8.    Tax Withholdings. All payments described herein or in the Participation
Agreement shall be reduced by applicable withholdings and paid pursuant to the
Company’s ordinary payroll practices. No interest shall accrue on any such
payments.
    
3.9.    Forfeiture. Any attempt by an Executive to negotiate or demand greater
benefits than those set forth above shall constitute a rejection of the
Severance Benefits and terminate the Executive’s eligibility for Severance
Benefits, effective immediately.


3.10.    Code Section 409A Compliance. It is the Company’s intent that amounts
paid under this Plan shall not constitute “deferred compensation” as that term
is defined under Section 409A of the Internal Revenue Code of 1986, as amended
(“Code Section 409A”), and the regulations promulgated thereunder, because the
amounts paid under this Plan are structured to comply with the “short-term
deferral” exception to Code Section 409A. However, if any amount paid under this
Plan is determined to be “deferred compensation” within the meaning of Code
Section 409A and compliance with one or more


3



--------------------------------------------------------------------------------




of the provisions of this Plan would cause or would result in a violation of
Code Section 409A, then such provision shall be interpreted or reformed in the
manner necessary to achieve compliance with Code Section 409A, including but not
limited to, the imposition of a six (6) month delay in payment to any “specified
employee” (as defined in Code Section 409A) following such specified employee’s
date of termination which entitles him or her to a payment under this Plan. All
payments to be made upon a termination of employment under this Plan may only be
made upon a “separation from service” under Code Section 409A. In no event may
the Executive, directly or indirectly, designate the calendar year of a payment
and where payment may occur in one year or the next, it shall be made in the
second year. Each payment under the Plan, including each Benefits Offset
Payment, shall be treated as a separate identified payment for purposes of Code
Section 409A.


If the Executive is a specified employee (as defined in Treasury Regulation
Section 1.409A-1(i)), any such payment that is subject to Code Section 409A and
that is scheduled to be paid within six months after such separation from
service shall accrue without interest and shall be paid on the first regularly
scheduled payroll date on or after the first day of the seventh month beginning
after the date of the Executive’s separation from service or, if earlier, within
fifteen (15) days after the appointment of the personal representative or
executor of the Executive’s estate following the Executive’s death.


4.    ADMINISTRATION PROVISIONS.


4.1    Adoption and Modification. This Plan has been adopted by the Committee.
Modifications to, or termination of, this Plan can occur only in writing through
official action of the Board, the Committee, or a designee of the Board or the
Committee. Any communications or other purported modifications to this Plan that
have not been so adopted are void. In no case can this Plan be modified or
terminated, or the eligibility of an Executive revoked for two years following a
Change in Control.


4.2    Claims and Appeals.


A.
Filing Claims. Any Executive who believes he or she is entitled to Severance
Benefits may file a claim for benefits with the Committee (or its designee).



B.
Notification to Claimant. If a claim is wholly or partially denied, the
Committee (or its designee) will furnish written or electronic notification (in
accordance with Department of Labor Regulations Section 2520.104b-1(c)) of the
decision to the Executive within 90 days of receipt of the claim in a manner
calculated to be understood by the Executive. Such notification shall contain
the following information:



1)
the specific reason or reasons for the denial;



2)
specific reference to pertinent Plan provisions upon which the denial is based;



4



--------------------------------------------------------------------------------






3)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and



4)
a description of the Plan’s claims review procedures describing the steps to be
taken and the applicable time limits to submit claims for review, including a
statement of the Executive’s right to bring a civil action under ERISA section
502(a) following an adverse benefit determination on review.



If special circumstances require an extension of time for the Committee (or its
designee) to process the claim, the 90-day period may be extended for an
additional 90 days. Prior to the termination of the initial 90-day period, the
Executive shall be furnished with a written or electronic notice setting forth
the reason for the extension. The notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
(or its designee) expects to render the benefit determination.


C.
Review Procedure. An Executive or his or her authorized representative may, with
respect to any denied claim:



1)
request a full and fair review upon a written application filed within 60 days
after receipt by the claimant of written or electronic notification of the
denial of his or her claim;



2)
submit written comments, documents, records and other information relating to
the claim for benefits; and



3)
upon request, and free of charge, be provided reasonable access to and copies of
documents and records and other information relevant to the claim for benefits.



Upon receipt of a timely, written application for review, the Committee (or its
designee) shall undertake a review, taking into account all comments, documents,
records and information submitted by the Executive relating to the claim without
regard to whether the information was submitted or considered in the initial
benefit determination. If the Executive (or his or her duly authorized
representative) fails to appeal the initial benefit determination to the
Committee (or its designee) in writing within the prescribed period of time,
then the Committee’s (or its designee’s) adverse determination shall be final,
binding and conclusive.


Any request or submission must be in writing and directed to the Committee (or
its designee). The Committee (or its designee) will have the sole responsibility
for the review of any denied claim and will take all steps appropriate in light
of its findings.




5



--------------------------------------------------------------------------------




D.
Decision on Review. The Committee (or its designee) will render a decision upon
review no later than 60 days after receipt of the request for a review. If
special circumstances (such as the need to hold a hearing on any matter
pertaining to the denied claim) warrant additional time, the decision will be
rendered as soon as possible, but not later than 120 days after receipt of the
request for review. Written notice specifying the circumstances requiring an
extension will be furnished to the Executive prior to the commencement of the
extension. The decision on review will be in writing and will include specific
reasons for the decision, written in a manner calculated to be understood by the
Executive, as well as specific references to the pertinent provisions of the
Plan on which the decision is based, including a statement of the Executive’s
right to bring a civil action under ERISA section 502(a). If the decision on
review is not furnished to the Executive within the time limits prescribed
above, the claim will be deemed denied on review. Notwithstanding the statements
above, any further appeal by the Executive under ERISA shall be subject to
arbitration as set forth in Section 5 of the Participation Agreement.



4.3    Administration. The Committee shall serve as the “Plan Administrator” of
the Plan and the “named fiduciary” within the meaning of such terms as defined
in ERISA. The Plan Administrator shall have full power and discretionary
authority to determine eligibility for Severance Benefits and to construe the
terms of the Plan, including, but not limited to, the making of factual
determinations, the determination of all questions concerning benefits and
procedures for claim review and the resolution of all other questions arising
under the Plan. Severance Benefits under the Plan will be payable only if the
Plan Administrator determines in the Plan Administrator’s discretion that the
Executive is entitled to them. The decisions of the Plan Administrator shall be
final and conclusive with respect to all questions concerning the administration
of this Plan.


The Plan Administrator may delegate to other persons responsibilities for
performing certain of the duties of the Plan Administrator under the terms of
this Plan and may seek such expert advice as the Plan Administrator deems
reasonably necessary with respect to the Plan. The Plan Administrator shall be
entitled to rely upon the information and advice furnished by such delegates and
experts, unless actually knowing such information and advice to be inaccurate or
unlawful. The Plan Administrator has discretionary authority to grant or deny
benefits under this Plan. In no event shall an Executive or any other person be
entitled to challenge a decision of the Plan Administrator in court or in any
other administrative proceeding unless and until the claim and appeals
procedures established under this Plan have been complied with and exhausted.


4.4    Change in Control. This Plan shall be binding on the Company’s
successors, including following a Change in Control.


4.5    No Assignment. Severance Benefits payable under the Plan shall not be
subject to anticipation, alienation, pledge, sale, transfer, assignment,
garnishment,


6



--------------------------------------------------------------------------------




attachment, execution, encumbrance, levy, lien, or charge, and any attempt to
cause such Severance Benefits to be so subjected shall not be recognized, except
to the extent required by law.


4.6    No Employment Rights. This Plan shall not confer employment rights upon
any person. No person shall be entitled, by virtue of the Plan, to remain in the
employ of the Company and nothing in the Plan shall restrict the right of the
Company to terminate the employment of any associate or other person at any
time, for any reason and with or without notice or cause.


4.7    Plan Funding. No associate shall acquire by reason of the Plan any right
in or title to any assets, funds, or property of the Company. Any payment which
becomes due under the Plan is an unfunded obligation and shall be paid from the
general assets of the Company. No employee, officer, director or agent of the
Company personally guarantees in any manner the payment of Severance Benefits.


4.8    Transfer to Affiliate & Responsibility for Payment. Severance Benefits
are not available to an Executive as a result of the Executive’s change,
transfer, or termination of employment due to the transfer of an Executive from
one Affiliate to another, or to or from the Company (unless such change,
transfer, or termination constitutes “Good Reason” under the Executive’s
Participation Agreement). In the event of such a transfer, or if the Executive
is employed by an Affiliate, (a) the Executive shall be or remain covered under
this Plan and the related Participation Agreement, and (b) both the Affiliate
that directly employs the Executive and the Company shall be jointly and
severally liable for the payment of Severance Benefits to the Executive.


4.9    Applicable Law. This Plan shall be governed and construed in accordance
with the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
and in the event that any reference shall be made to State law, the laws of the
State of Ohio shall apply, without regard to its conflicts of law provisions.


4.10    Severability. If any provision of the Plan is found, held or deemed by a
court of competent jurisdiction to be void, unlawful or unenforceable under any
applicable statute or other controlling law, the remainder of the Plan shall
continue in full force and effect.




5.    DEFINITIONS.


5.1    “Affiliate” means any Subsidiary or such other domestic entity that is
either (i) a member of a controlled group of corporations (as determined under
Code Section 414(b)) of which the Company is a member or (ii) a member of a
group of trades or businesses under common control (as determined under Code
Section 414(c)) with the Company. A “subsidiary” means any domestic entity in
which the Company has or obtains, directly or


7



--------------------------------------------------------------------------------




indirectly, a proprietary interest of more than fifty percent (50%) by reason of
stock ownership or otherwise.


5.2    “Cause” means that an Executive:


(a)
Willfully and materially breached the terms of any agreement between the
Executive and the Company; or



(b)
Engaged in willful misconduct that has materially injured the business of the
Company or any affiliate; or



(c)
Willfully committed a material act of fraud or a material breach of the
Executive’s duty of loyalty to the Company and its affiliates; or



(d)
Willfully and continually failed to attempt in good faith to perform the
Executive’s duties (other than a failure resulting from the Executive’s
incapacity due to physical or mental illness) after written notice has been
delivered to the Executive by the Company, which notice specifically identifies
the manner in which the Executive has not attempted in good faith to perform his
or her duties; or



(e)
Been convicted or pled guilty or nolo contender for the commission of an act or
acts constituting a felony under the laws of the United States or any State
thereof.



For purposes of clauses (a) through (d), no act or failure to act by the
Executive shall be deemed “willful” unless the Company reasonably determines, in
good faith, that it was done or omitted to be done by the Executive not in good
faith and without reasonable belief that his or her act or failure to act was in
the best interest of the Company or its affiliate.


5.3    “Change in Control” shall be as defined in The Scotts Miracle-Gro Company
Long-Term Incentive Plan, effective as of January 27, 2017, as may be amended
from time to time, or, if a successor long-term incentive plan is adopted, then
beginning one year after the effective date of the successor plan, Change in
Control shall be as defined in that successor plan; provided, however, if the
Hagedorn Partnership, L.P., or any related party to Hagedorn Partnership, L.P.,
becomes beneficial owner, directly or indirectly, of securities of The Scotts
Miracle-Gro Company (“SMG”) representing more than 49% of the combined voting
power of SMG’s then outstanding securities, such an event shall not constitute a
Change in Control for purposes of this Plan.


5.4    “Effective Date of Termination” means the date on which a termination of
the Executive’s employment occurs as specified in the Notice of Termination. For
purposes of this Plan, references to a “termination of employment” or any form
thereof shall mean a “separation from service” as defined under Code Section
409A.


8

